Citation Nr: 1309721	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-09 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to March 1972 and May 1974 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for tinnitus and a left ankle disorder.

In December 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file on Virtual VA.

The Veteran filed a claim, in pertinent part, for service connection for a right wrist disorder, left ankle disorder, and tinnitus.  The RO denied the Veteran's claims, and the Veteran filed a notice of disagreement in June 2009 with these issues.  A statement of the case was issued, and the Veteran filed a substantive appeal in March 2010.  In his Form 9, Although the Veteran mentioned that he believed that he injured his right wrist on active duty, he did not assert that he had a current right wrist disorder that was due to that injury.  To the contrary, the Veteran specifically indicated that he only wanted to appeal the issues of service connection for tinnitus and service connection for left ankle tendinitis.  At the Board hearing in December 2012, the Veteran and his representative re-stated that the issues of service connection for tinnitus and service connection a left ankle disorder were the only issues on appeal.  For these reasons, the Board concludes that the issue of service connection of a right wrist disability has not been perfected for appeal and is not before the Board.

The issue of service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent evidence of record is in equipoise as to whether the Veteran's current tinnitus is related to his active duty military service. 


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. 

A VCAA notice letter was sent to the Veteran regarding his service-connection claim in September 2008.  This letter appears to be adequate.  The Board need not discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  Accordingly, the Board will proceed to a decision. 
Relevant law and regulations 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d)(2012). 

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis 

In essence, the Veteran contends that his current tinnitus is due to his exposure to noise as an aircraft mechanic working on the flight line.  He reported that he worked around jet aircrafts as well as jet powered helicopters.  He also noted that he was exposed to weapons fire during training.   

As noted above, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253. 

It is undisputed that the Veteran currently has a tinnitus diagnosis.  The November 2010 private audiologic examination noted a diagnosis for tinnitus.  Accordingly, Hickson element (1), current disability, is satisfied. 

With respect to Hickson element (2), in-service disease or injury, the Veteran asserts that he experienced regular acoustic trauma during his military service due to exposure to jet aircraft and jet power helicopters.  See September 2008 statement.  The Veteran reported that as an aircraft mechanic, his responsibilities including working on the flight line.  During the December 2012 Board hearing, the Veteran testified that hearing protection was rarely used or inadequate.  The Veteran's DD 214 corroborates his testimony.  His DD 214 for the period of service from May 1974 to March 1976 indicates that his specialty number and title was "AMS 0000" which is Aviation Structural Mechanic Structures.  The Board finds that the Veteran's statements are credible, as they were consistent with duties one would have as an aircraft mechanic.  The Veteran is also competent to report experiences he had during his military service.  For these reasons, the Board finds that the Veteran's military service including noise exposure.  Accordingly Hickson element (2) is also satisfied. 

With respect to crucial Hickson element (3), nexus or relationship, the record contains two conflicting medical opinions.  In the April 2009 VA examination, the examiner opined the Veteran's current tinnitus was less likely than not related to the Veteran's military service.  In the Veteran's favor is the November 2010 opinion of a private physician, T.C.  He opined that the Veteran's tinnitus was secondary to noise exposure from his military service.  

The Board is not entirely satisfied with either nexus opinion in this case.  Although the April 2009 VA examiner opined that it was less likely as not that the Veteran's current hearing loss was due to his military service, the examiner acknowledged the Veteran's reports of constant tinnitus due to military jet engines, aircraft mechanic, and artillery.  He also noted that the Veteran was exposed to noise due to occupational construction.  During the April 2009 examination, the Veteran reported that his tinnitus began 10 years prior.  The examiner concluded that it was less likely as not that the Veteran's tinnitus was related to his military service because the claims file did not reveal any complaints of tinnitus while on active duty, the Veteran reported tinnitus beginning many years after service and the Veteran's hearing was within normal limits during service.  The Veteran explained during the December 2010 Board hearing that his tinnitus began during service, but he did not seek treatment and that is why his service treatment records do not show treatment for tinnitus.  

In contrast, the November 2010 private examiner concluded that the Veteran's tinnitus was secondary to noise exposure from his military service.  Specifically, the Veteran reported a history of noise exposure from aircraft and gunfire while serving in the military.  The Board acknowledges that the examiner did not review the Veteran's service treatment records; however, the Court has held that the absence of claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the examiner provided little explanation for his conclusion, the examiner based his opinion on the Veteran's report of noise exposure from aircraft and gunfire which the Board has found to be credible.      

In light of the two conflicting medical opinions of record, the Board finds that the evidence, when analyzed as a whole, is in relative equipoise.  Crucially, there is no evidence of record indicating that the Veteran's current tinnitus is solely the result of any other intervening event or injury. 

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's bilateral hearing loss disability and tinnitus with his active military service is established.  Hickson element (3) is therefore met, and the benefits sought on appeal are allowed. 




ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran claims that his left ankle disability began during service.  In the alternative, the Veteran claims that his left ankle disability is secondary to his service-connected right ankle disability.  Although the Veteran was afforded a VA examination in January 2009, the examiner noted that there was objective evidence on examination for left ankle diagnoses, but the examination focus was expressly on the right ankle.  Thus, the examiner did not provide a diagnosis for the Veteran's left ankle because it was not the focus of the examination.  With respect to the question of the etiology of the left ankle disorder, despite the fact that the left ankle was not examined in January 2009, the RO obtained an opinion on etiology based on that January 2009 examination.  The October 2010 opinion noted that the Veteran's left ankle disorder was not directly related to military service and was not secondarily caused by the service-connected right ankle condition.  Significantly, however, the October 2010 opinion did not address the question of whether the Veteran's left ankle disability was aggravated by his service-connected right ankle disability.

The Board believes that the medical opinion evidence of record described above is inadequate for the purposes of evaluating the Veteran's claim in an informed fashion.  There are certain unanswered questions remaining that must be addressed by an appropriately qualified physician who has had the opportunity to physically examine the Veteran.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  For these reasons, the Board finds that the Veteran should be afforded a VA examination for the purpose of obtaining an opinion as to causation and aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA treatment records pertaining to the Veteran are included in the Veteran's VA claims folder or uploaded to Virtual VA.

2.  Following completion of the above development, schedule the Veteran for a VA examination for his left ankle disorder, to determine the current diagnoses of the Veteran's left ankle disorder.   The claims folder and a copy of this remand must be made available to the examiner. 

a.  The examiner should provide an opinion whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's left ankle disorder had its onset during service or is otherwise related to the Veteran's service.  

b.  The examiner should provide an opinion whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's left ankle disorder was caused by his service-connected right ankle disability.  

c.  The examiner should provide an opinion whether it is at least as likely as not that the Veteran's left ankle disorder was aggravated (i.e., worsened) beyond the natural progress by his service-connected right ankle disorder.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left ankle disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right ankle disability. 

A complete explanation for the opinions must be provided. 

3.  The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  See 38 C.F.R. § 3.655 (2012).  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

4.  Ensure completion of the foregoing and any other necessary development, and then readjudicate the Veteran's claim.  If the benefit on appeal is denied, provide the Veteran and his representative with a supplemental statement of the case and allow a reasonable period for response.  Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


